MEMORANDUM OPINION
                                         No. 04-11-00123-CV

              Richard SNELL and Brad Croft, Trustees of Willawall Investments Trust,
                                         Appellants

                                                   v.

Jason S. GADSBY, Regina Pruwitt-Cambell, Charlotte Marie Bellm, Peter C. Bouxsein, Robert
   F. Sigafoos, William E. Marten, Charles Rodney Godwin, Judy Johnson-Kinlaw, Margaret
                      Francis, and Shavano Rogers Ranch Swim Club, Inc.,
                                           Appellees

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-CI-09853
                               Honorable Peter Sakai, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 30, 2011

MOTION TO DISMISS GRANTED; DISMISSED

           Appellants filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP. P.

42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the

assessment of costs, we order all costs assessed against appellant. See TEX. R. APP. P.

42.1(d)(absent agreement of the parties, costs are taxed against appellant).

                                                               PER CURIAM